DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 20, 2022 has been entered.

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 requires that Nb = 4x(C+N) + 0.15, however parent claim 16 sets Nb to 4x(C+N).  It is unclear how the expression 4x(C+N) is further limited by the expression 4x(C+N) + 0.15, or how Nb can be equal to both 4x(C+N) and 4x(C+N) + 0.15.
Claim 25 requires that Ti is (48/12)C + (48/12)N, however parent claim 24 requires that Ti is 4x(C+N) +  0.15.  It is unclear how the expression Ti is 4x(C+N) +  0.15 is further limited by (48/12)C + (48/12)N [Wingdings font/0xE0] (4C + 4N) [Wingdings font/0xE0] 4x(C+N).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-26, 28 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Hamada et al. (JP 2009-0301128 A, herein referring to the English language translation from the EPO dated June 4, 2022).
Hamada et al. disclose a steel comprising (in weight percent): carbon at 0.01 to 0.3%, silicon at 0.1 to 2%, manganese at 0.5 to 20%, chromium at 10 to 20%, nickel at 0.5 to 8%, nitrogen at 0.03 to 0.50%, niobium at 0.3 % or less, titanium at 0.3% or less, molybdenum at 0.2 to 2%, vanadium at 0.3% or less, copper at 0.2 to 5%, aluminum at 0.02 to 1.5%, as well as, a balance of iron and inevitable impurities (paragraphs 0006-0018).  The compositional proportions disclosed by Hamada et al. overlap applicants’ presently claimed proportions.  One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select form those proportions disclosed in the prior art including proportions which meet applicants presently claimed compositional requirements.
Applicants requirements with respect to the properties of the steel after austenization at the temperature range of 900-1200℃ is a functional requirement, i.e. the steel composition is required to be capable of achieving the claimed properties when subjected to austenization at 900 to 1200℃.  One of ordinary skill in the art would expected substantially identical materials to have substantially identical properties.  Given that it would have been within the ordinary level of skill in the art to select compositional proportions from within those disclosed by Hamada et al., including proportions which satisfy applicants claimed compositional requirement, then, at least where the compositional proportions overlap, the compositions would be expected to exhibit identical properties, and by extension, would function in an identical manner, including producing an austenitic steel exhibiting properties satisfying the presently claimed requirements when subjected to austenization at 900 - 1200℃.
With regards to the preamble statement that the steel is “for manufacturing a component by hot forming austenization”, the body of the claim sets forth a steel composition.  Where a steel has a composition as defined by the body of the claim it is found to be sufficient to perform the claimed intended.  i.e. the intended use as statement in the preamble is not considered to limit the claim beyond those requirements as set forth in the body of the claim.

Response to Amendment/Arguments
	Applicants’ amendment to the claims and supporting arguments have been found to overcome the rejections of record as set forth in the final office action dated January 5, 2022.  Following further search and consideration the claims as amended were not found to distinguish over the steel composition of Hamada et al. who disclose a steel composition overlapping that claimed by applicants.  The claimed functional requirements are found to be the result of the claimed composition, i.e. a steel meeting the claimed compositional requirements would be capable of achieving the claimed properties when subjected to an austenization treatment as claimed.  For this reason, and for those reasons as advanced in the rejections above, the present claims are not found to distinguish over the prior art.  New grounds of rejection have been set forth. This action is NON-FINAL

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C KRUPICKA whose telephone number is (571)270-7086. The examiner can normally be reached Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Adam Krupicka/Primary Examiner, Art Unit 1784